                Case 17-12560-BLS            Doc 4586        Filed 02/11/21       Page 1 of 15




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                              x
In re:                                                       :        Chapter 11
                                                             :
                                                             :        Case No.: 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES,1                              :        (Jointly Administered)
LLC, et al.,                                                 :
                   Debtors.                                  :        Hearing Date: March 3, 2021
                                                              X       Related Docket No. 4576

      RESPONSES TO TRUST’S (I) OBJECTION TO PROOF OF CLAIM NO. 8961
    ASSERTED BY ALIA SALEM AL-SABAH AND (II) REQUEST FOR A WAIVER OF
        LOCAL RULE 3007-1(f)(iii), TO THE EXTENT SUCH RULE MAY APPLY

         Alia Salem Al-Sabah (“Ms. Al-Sabah”) hereby responds to the Objection to Proof of Claim

No. 8963 (the “Objection”) [Dkt. No. 4576] filed by the Woodbridge Liquidation Trust (the

“Trust”), seeking entry of an order disallowing and expunging Claim No. 8961 (the “Proof of

Claim”) asserted by Ms. Al-Sabah against Debtor Woodbridge Mortgage Investment Fund 4 LLC

(the “Debtor”) and respectfully states as follows:

                                     PRELIMINARY STATEMENT

         1.       The Trust, cannot, and in fact, does not, dispute that Ms. Al-Sabah is a victim of a

significant fraud and that the Debtor played an active role in such fraud. In that respect, Ms. Al-

Sabah is, in many ways, no different than many of the other victims of the Debtor’s fraudulent

practices. Indeed, the Trust acknowledges that the United States District Court for the District of

Maryland (the “District Court”) awarded Ms. Al-Sabah a judgment against an individual named

Jean Agbodjogbe (“Mr. Agbodjogbe”). However, the Trust fails to acknowledge the significance

of that judgment, which was based on a unanimous jury verdict finding that Mr. Agbodjogbe


1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
91423 .

                                                        1
010-9170-0158/1/AMERICAS
                  Case 17-12560-BLS             Doc 4586        Filed 02/11/21         Page 2 of 15




perpetuated a significant fraudulent scheme against Ms. Al-Sabah. The Trust, choosing instead to

turn a blind eye to the Debtor’s own involvement in such scheme, suggests simply that because

the Debtor was not named in the 2018 Action2, no liability could possibly exist against it. This

argument is curious as the Trust knows the impact of the imposition of the automatic stay, which

prevented naming the Debtor as a defendant or asserting colorable claims in such Action which

could potentially violate the stay. Thus, the failure to name the Debtor in the 2018 is of no import

and supports relief from the injunction imposed by the Plan, if necessary, to properly adjudicate

Ms. Al-Sabah’s claims before the District Court.

           2.       While not the same type of innocent victim which suffered by the Debtor’s own

well-known fraudulent scheme, Ms. Al-Sabah is nonetheless a victim in which liability should be

imposed. Indeed, in addition to the claims asserted in the 2018 Action, which can and should be

asserted against the Debtor, the Debtor is undisputedly the recipient of a fraudulent transfer.

Indeed, the undisputed facts are as follows: (i) Mr. Agbodjogbe defrauded Ms. Al-Sabah out of a

significant amount of money; (ii) Mr. Agbodjogbe then used that money to fraudulently purchase

the Baltimore Properties; (iii) Mr. Agbodjogbe then turned to the Debtor to further his fraudulent

scheme by securing a nearly $960,000 loan from the Debtor (the “Fraudulent Loan”);and (iv) the

liens securing such Fraudulent Loan themselves transferred any fraudulently obtained equity in

the Baltimore Properties to the Debtor, all further victimizing Ms. Al-Sabah. While these facts are

undisputed, the Trust fails to acknowledge that the Debtor is the recipient of fraudulently obtained

property and, as a result, is a participant in Mr. Agbodjogbe’s adjudicated fraudulent scheme. As

a transferee of fraudulent property, the Debtor can only rely on its “good faith” which, as an

acknowledged fraudulent enterprise itself, would be ironic at best.



2
    Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to them in the Objection.

                                                            2
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS        Doc 4586      Filed 02/11/21     Page 3 of 15




                                    LACK OF JURISDICTION

         3.       As an initial matter, courts have recognized that when a “proof of claim contains a

reservation of rights and is filed under the compulsion of the bar date, the proof of claim does not

necessarily operate to transform a non-core claim into a core claim.” See In re Northwestern

Corp., 319 B.R. 68, 74 n.1 (D. Del. 2005); see also In re Mid-Atlantic Handling Sys., LLC, 304

B.R. 111 (Bankr. D.N.J. 2003) (same). Thus, when the basis of a proof of claim is fraud, as it is

here, a non-core claim, and the proof of claim contains a reservation of rights provision, the

bankruptcy court will most likely not have jurisdiction to adjudicate the matter. See In re Allied

Sys. Holdings, 524 B.R. 598, 606 n.22 (Bankr. D. Del. 2015); see also TTS, Inc. v. Stackfleth, 142

B.R. 96, 99 (Bankr. D. Del. 1992) (concluding that allegations of fraud are not core). Furthermore,

for a bankruptcy court to have post-confirmation jurisdiction with respect to a proceeding, “first,

the confirmed plan must provide that the bankruptcy court will retain jurisdiction over the

proceeding post-confirmation and second, the proceeding otherwise must fall within the ambit of

the court's Section 1334 jurisdiction.” See In re Metro-Goldwyn-Mayer Studios Inc., 459 B.R.

550, 556 (Bankr. S.D.N.Y. 2011). Paragraph 52 of the Debtors’ confirmation order retains

jurisdiction “over all matters arising out of, or related to,” the chapter 11 cases. [Docket No.

2658]. However, “most courts agree that once confirmation occurs, the bankruptcy court's

jurisdiction [under Section 1334] shrinks.” In re Park Ave. Radiologists, P.C., 450 B.R. 461, 467

(Bankr. S.D.N.Y. 2011) (citation and internal quotation marks omitted). As a general rule, the

"future fate of the . . . [reorganized debtor is] not within the control of the bankruptcy court, nor .

. . [can] that court reserve power to adjudicate controversies in which it might become involved .

. . .” In re Ambassador Hotel Corp., 124 F.2d 435, 436 (2d Cir. 1942); see also In re DPH Holdings



                                                   3
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS             Doc 4586         Filed 02/11/21        Page 4 of 15




Corp., 448 Fed. Appx. 134, 137 (2d Cir. 2011) (“[a] party can invoke the authority of the

bankruptcy court to exercise post confirmation jurisdiction if the matter has a close nexus to the

bankruptcy plan.") (internal citations omitted); Metro-Goldwyn-Mayer, 459 B.R. at 556 (“The

‘close nexus’ test is met when a matter affects the interpretation, implementation, consummation,

execution, or administration of the confirmed plan . . . .”) (citation and internal quotation marks

omitted)). Here, the Proof of Claim does not affect the confirmed Plan and otherwise does not

have a “close nexus” with the administration of the Plan; regardless of the outcome in this matter,

the Plan will continue to be administered in the ordinary course. Indeed, the Proof of Claim asserts

a general unsecured claim and thus will have a de minimis impact, if any. Therefore, due to Ms.

Al-Sabah’s reservation of rights in her Proof of Claim, the basis of the Proof of Claim being fraud,

and this Court’s diminished jurisdiction post-confirmation under section 1334 of the Bankruptcy

Code, adjudication and liquidation of the Proof of Claim should, respectfully, be heard before the

District Court.

                                BACKGROUND AND FURTHER RESPONSE

         4.       The majority of the background underlying Ms. Al-Sabah’s claims is set out in the

Objection and for purposes of brevity, is not recited again herein. Rather, certain additional facts3

are necessary to illuminate such claims and further support that Ms. Al-Sabah should have her day

in court to adjudicate such claims and that proper venue to do so is the District Court.

         5.       As set forth in the 2017 Amended Complaint, beginning in 2014, Mr. Agbodjogbe

undertook a long running, sophisticated, multi-step, and multi-party scheme to defraud Ms. Al-

Sabah out of nearly $8 million dollars. Among his many fraudulent uses, Mr. Agbodjogbe used a

portion of this money to acquire the Baltimore Properties. However, fraudulently acquiring title


3
 The asserted facts and exhibits attached hereto should come as no surprise and thus no prejudice to the Trust, as all
have been previously provided to counsel to the Trust in the course of settlement discussions.

                                                          4
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS        Doc 4586      Filed 02/11/21    Page 5 of 15




to the Baltimore Properties was not enough for Mr. Agbodjogbe as it did not result in cash in his

pocket. Accordingly, he undertook a scheme to liquidate the equity in the Baltimore Properties,

for which he held no equitable title, by securing loans on such properties which he had no intention

of repaying, and, in fact, has not repaid.

         6.        To effectuate this step in his scheme, Mr. Agbodjogbe proceeded to contact banks

with which he had a relationship to secure loans on the Baltimore Properties. However, because

Mr. Agbodjogbe was a person of modest financial means (but significant fraudulent intellect),

traditional banks were extremely suspicious of Mr. Agbodjogbe’s ability to acquire the valuable

Baltimore Properties in the first instance, let alone actually repay the loans. Indeed, upon

information and belief, his banks suspected that Mr. Agbodjogbe was likely involved in a money

laundering scheme, as his limited finances did not support his acquisition of the Baltimore

Properties, and his story of how he became able to acquire such properties simply did not add up.

Accordingly, he turned to less diligent sources, including hard money lenders that would more

readily participate in his scheme and the Debtor was the perfect participant.

         7.       With the assistance of other fraudulent participants, Mr. Agbodjogbe obtained the

Fraudulent Loan secured by the Baltimore Properties. The Fraudulent Loan bore a commitment

fee of $57,600 (6%), with a one year maturity rate at 12% and a 24% default rate, and required

monthly interest only and escrow payments in the aggregate of $11,897.

         8.       The liens on the Baltimore Properties effectuated a transfer of their equity to the

Debtor, putting Ms. Al-Sabah’s fraudulently obtained property that much further out of reach. See

11 U.S.C. § 101(54).

         9.       Upon discovery of Mr. Agbodjogbe’s fraud, Ms. Al-Sabah instituted the 2017

Action against Mr. Agbodjogbe and other, then-known defendants.



                                                   5
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS           Doc 4586        Filed 02/11/21        Page 6 of 15




         10.      Through discovery in the 2017 Action, Ms. Al-Sabah learned of the other

participants in the fraudulent scheme, including, but not limited to, the hard money lenders used

by Mr. Agbodjogbe to fraudulently transfer value out of the properties he fraudulently acquired

title, including, but not limited to, the Baltimore Properties (collectively, the “2018 Lender

Defendants”).

         11.      Accordingly, as stated in the Objection, on September 25, 2018, nearly ten months

after the Petition Date, Ms. Al-Sabah initiated the 2018 Action against the 2018 Lender

Defendants. Obviously, due to the Debtor’s filing and the imposition of the automatic stay, Ms.

Al-Sabah was prevented from naming the Debtor as a defendant in the 2018 Action. Moreover,

counsel to Ms. Al-Sabah in both the 2017 and 2018 Actions was counsel to the Fiduciary

Committee of Unitholders in the Debtor’s bankruptcy proceedings and was thus conflicted in

representing Ms. Al-Sabah against the Debtor.4 See Docket No. 719. Further, as stated in the

Objection, the proceedings against the 2018 Lender Defendants were stayed pending outcome of

the 2017 Action against Mr. Agbodjogbe. Accordingly, despite suggestions to the contrary in the

Objection, Ms. Al-Sabah was left with no choice other than filing her Proof of Claim against the

Debtor and hoping for whatever modest recovery would be afforded general unsecured creditors.

         12.      As stated in the Objection, a nine-day jury trial commenced in the District Court on

January 21, 2020.          At trial, Ms. Al-Sabah tried five of claims to the jury: (i) Fraudulent

Misrepresentation, (ii) Fraudulent Concealment, (iii) Breach of Agency Duties, (iv) Unjust

Enrichment, and (v) Civil Conspiracy. See Memorandum Opinion Dated March 9, 2020 (the

“March 9th Opinion”) attached hereto as Exhibit A. However, the Objection fails to detail that:

         [a]fter just hours of deliberation, the jury found Agbodjogbe liable on each claim
         for relief, and further found that each corporate Defendant had conspired with

4
 Now that the Plan has gone effective and the Fiduciary Committee of Unitholders disbanded, it is unclear whether
such conflict continues to exist.

                                                        6
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS         Doc 4586     Filed 02/11/21     Page 7 of 15




         Agbodjogbe to perpetrate the fraud on Al-Sabah. The jury awarded Al-Sabah
         $7,641,800 in compensatory damages, and an additional $1,000,000 in punitive
         damages, jointly and severally against each Defendant.


Id. at p. 4 (emphasis added) (citing District Court ECF 259 (Order of Judgment) the (“Jury

Verdict”)). The Jury Verdict and related Verdict Form are attached hereto as Exhibit B. In short,

Mr. Agbodjogbe’s scheme to conspire and defraud Ms. Al-Sabah was both excessive and blatantly

obvious to both the District Court and the jury. Indeed, as noted by the District Court in a

subsequent opinion:

         [T]he jury’s verdict evidences their conclusion that Defendants maintained a
         consistent pattern of fraudulent activity for nearly two consecutive years, resulting
         in a loss of over $7.6 million by Al-Sabah. As discussed in this Court’s March 9,
         2020 Opinion, that conclusion is in accordance with the clear weight of the
         evidence presented at trial. See ECF 282. Given the enormity of that sum, the
         degree of heinousness involved in this scheme is severe.

See Memorandum Opinion dated March 19, 2020 at p. 4, at District Court ECF No. 285 (emphasis

added), attached hereto as Exhibit C. Indeed, assessing the propriety of the jury’s award for

punitive damages, the District Court stated:

         [a]lmost no cases have presented quite the level of fraudulent conduct at issue here,
         making it difficult to rely upon a like situation. The proverbial foot that fits the
         glass slipper that is this case, does not appear to exist.

Id.

         13.      The Verdict and the District Court’s Opinions establish the undisputable facts that

not only did Mr. Agbodjogbe fraudulently purchase the Baltimore Properties, but that as part of

his conspiratorial scheme, he secured the Fraudulent Loan secured by such properties. See March

9 Opinion at pp. 3-4.

         14.       Courts in the Third Circuit and elsewhere have held that the placement of a lien on

property may constitute a fraudulent transfer. See, e.g., In re Allserve Sys. Corp., 2007 Bankr.



                                                   7
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS        Doc 4586      Filed 02/11/21     Page 8 of 15




LEXIS 1747, at *5, *13 (Bankr. D. N.J. May 17, 2007) (holding that it is possible that receiving a

security interest could lead a reasonable person to either believe or inquire as to whether the

transfer was voidable as a fraudulent transfer); In re Purco, Inc., 76 B.R. 523, 530 (Bankr. W.D.

Pa. 1987) (holding that the placement of a security interest was a fraudulent transfer under the

Bankruptcy Code); Nicholas Loan & Mortg., Inc. v. West Va. Coal Co-Op, Inc., 209 W. Va. 296,

303 (S.C. App. 2001) (holding that placement of a lien on assets could constitute a fraudulent

transfer).

         15.       Because it is undisputed that the Baltimore Properties were fraudulently obtained,

it should now be undisputed that the Debtor, at a minimum, is the transferee of property obtained

by actual fraud through the perfection of the mortgages. Further, because Mr. Agbodjogbe never

equitably owned the Baltimore Properties upon which the Debtor secured its mortgages, Ms. Al-

Sabah also has colorable claims for constructive fraud because, inter alia, she was not the recipient

or beneficiary (far from it) of the loan proceeds to which such mortgages were secured and the

transferors were, at all times, insolvent. These claims should be combined with those asserted

against 2018 Lender Defendants in the 2018 Action, which, as the Trust admits in the Objection,

was recently re-opened and is now in the discovery stage.

         16.      Much like section 548 of the Bankruptcy Code, the Delaware Uniform Fraudulent

Transfer Act (the “DUFTA”) provides as follows:

         (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor,
         whether the creditor's claim arose before or after the transfer was made or the
         obligation was incurred, if the debtor made the transfer or incurred the obligation:

         (1) With actual intent to hinder, delay or defraud any creditor of the debtor; or
         (2) Without receiving a reasonably equivalent value in exchange for the transfer or
         obligation, and the debtor:




                                                   8
010-9170-0158/1/AMERICAS
                Case 17-12560-BLS        Doc 4586      Filed 02/11/21     Page 9 of 15




                a. Was engaged or was about to engage in a business or a transaction for
         which the remaining assets of the debtor were unreasonably small in relation to the
         business or transaction; or

                b. Intended to incur, or believed or reasonably should have believed that
         the debtor would incur, debts beyond the debtor's ability to pay as they became due.

DUFTA, § 1304.

         17.      Under the foregoing statute, it is clear that the transfer effectuated by the

mortgaging of the Baltimore Properties was fraudulent as to Ms. Al-Sabah. First, based on the

Jury Verdict and the District Court Opinions, it is clear that the transfers were the result of actual

fraud. DUFTA, § 1304(a)(1). Indeed, the transfer would fall within many of the enumerated

examples set forth in UFTA section (b) thereof. Id. at (b)(1)-(11).Further, because the purported

owners of the properties, 9 Jewels, LLC (“9 Jewels”) and 5722 York Road, LLC (collectively, the

“LLC Borrowers”), including Mr. Agbodjogbe, were all insolvent at the time or were made so by

the transfers, the transfers were also constructively fraudulent. DUFTA, § 1304(a)(2) and §

1305(a); see e.g., Bankruptcy Petition of 9 Jewels, attached hereto as Exhibit D; see also Maryland

Judicial Judgement and Lien Search attached hereto as Exhibit E, showing that at the time of the

Fraudulent Loan, 9 Jewels was not paying its contractors as their debts became due.

         18.      The DUFTA provides a wide range of possible remedies for fraudulent transfers,

including, (i) avoidance of the transfer to the extent necessary to satisfy the creditor’s claim (§

1307(a)(1)) and (ii) subject to applicable principles of equity, any relief the circumstances require

(§ 1307(a)(3)(c)).

         19.      Undoubtedly, the Trust will argue that the Debtor is a good faith transferee because

it had no knowledge of Mr. Agbodjogbe’s fraudulent scheme. As an initial matter, any assertion

that the Debtor, an admitted Ponzi scheme perpetrator whose fraudulent business practices




                                                   9
010-9170-0158/1/AMERICAS
               Case 17-12560-BLS        Doc 4586       Filed 02/11/21   Page 10 of 15




defrauded thousands of innocent victims, could sustain a “good faith” defense before the District

Court, where these claims should be adjudicated, is highly unlikely.

         20.      Moreover, the law is clear that a transferee cannot stick its head in the sand (by

reliance on a lack of due diligence requirements or otherwise) and claim to be a good faith

transferee. Indeed, in the Third Circuit, courts have held that if a subsequent transferee has

"knowledge of facts that suggest a transfer may be fraudulent, and further inquiry by [him] would

reveal facts sufficient to alert him that the property is recoverable, cannot sit on his heels." In re

Bressman, 327 F.3d 229, 236-37 (3d Cir. 2003). “Rather, in such situation, the transferee is held

to have knowledge of the voidability of the transfer for purposes of the Bankruptcy Code

provisions permitting recovery.” See Ameriserv Fin. Bank v. Commercebank, N.A., 2009 U.S. Dist.

LEXIS 24559, at *18-19 (W.D. Pa. Mar. 26, 2009).

         21.      Holdings in this Circuit comport with the generally-accepted analysis of a good

faith defense under the related provisions of either the Bankruptcy Code or the Uniform Fraudulent

Transfers Act. Id.; see also In re Bayou Group, 396 B.R. 810, 827 (Bankr. S.D.N.Y. 2008)

(concurring that federal courts have reached a consensus that "good faith" under the Bankruptcy

Code provisions is determined according to an "objective" or "reasonable person" standard and

not on the subjective knowledge or belief of the transferee, and that under this standard the "courts

look to what the transferee objectively 'knew or should have known'"). Moreover, the court in In

re Bayou Group cited extensively to case law, including cases interpreting and analyzing

"analogous" provisions under UFTA and noting that a transferee "cannot be found to have taken a

transfer in good faith 'if the circumstances would place a reasonable person on inquiry of a debtor's

fraudulent purpose, and a diligent inquiry would have discovered the fraudulent purpose.'" Id. at

827, 845.



                                                  10
010-9170-0158/1/AMERICAS
               Case 17-12560-BLS          Doc 4586       Filed 02/11/21    Page 11 of 15




         22.      The holdings of many of the foregoing decisions indicate that a variety of

circumstances may preclude a finding of good faith, including notice of (a) the transferor's

fraudulent purpose, (b) an underlying fraud, (c) the transferor's unfavorable financial condition or

insolvency, (d) the improper nature of a transaction, and/or (e) the voidability of the transfer. See,

e.g., id. at 845-46 (providing extensive case citations). Here, the Debtor had ample evidence that

something was potentially fraudulent with respect to Mr. Agbodjogbe’s ownership of the

Baltimore Properties and his request for the Fraudulent Loan. Such evidence includes, but is not

limited to, the following:

                      At the time the Fraudulent Loan was made in the amount of almost $1
                       million, Mr. Agbodjogbe had a credit score of only 680.

                      The Debtor was aware that Mr. Agbodjogbe was using the Fraudulent
                       Loan, in part, to refinance an existing loan in the amount of $375,000
                       that was in default and that lender, which was charging default interest,
                       would not extend maturity for Mr. Agbodjogbe.

                      Notwithstanding Mr. Agbodjogbe’s obvious inability to repay a
                       $375,000 loan, the Debtor loaned him $960,000, more than twice the
                       loan for which he was already in default.

                      At the time the Debtor made the Fraudulent Loan, Mr. Agbodjogbe was
                       the subject of multiple judgments.

                      Despite having an alleged (and entirely unquestioned) aggregate income
                       of $180,000 a year (and a 680 credit score), Mr. Agbodjogbe’s personal
                       financial statement claimed he owned 5 mortgage-free properties worth
                       $5.8 million dollars and had $114,000 in cash on hand at the time of the
                       Fraudulent Loan. Incredulously, that didn’t raise any red flags to the
                       Debtor, either by way of (a) questing how someone of such modest
                       means could have such significant unencumbered assets, and/or (b) if
                       Mr. Agbodjogbe had the means to own almost $6 million in
                       unencumbered real estate and have $114k in cash on hand, why would
                       he need a 12% interest loan with $72k in fees from a hard money lender?

                      The Fraudulent Loan required monthly interest payments of $11,000 per
                       month, yet neither LLC Borrower was producing any income at the time
                       (nor was any required by the Debtor) and thus there was no conceivable
                       way the Fraudulent Loan could have been repaid, other than through
                       foreclosure.

                                                    11
010-9170-0158/1/AMERICAS
               Case 17-12560-BLS            Doc 4586         Filed 02/11/21       Page 12 of 15




                      The LLC Borrowers were subject to tax levies.

                      Unlike Mr. Agbodjogbe’s traditional lenders (who became suspicious
                       and thus turned him down), the Debtor failed to make any inquiry into
                       Mr. Agbodjogbe’s finances, including, but not limited to, failing to ask
                       for (a) bank statements, (b) income statements, (c) tax returns, or (d) any
                       documentation on how he obtained title of the properties.

                      Mr. Agbodjogbe’s personal financial statement failed to list any
                       mortgage expenses, yet, that was clearly incorrect due to the pre-
                       existing loan that was in default and being refinanced.

                      The General Information Sheet obtained by the Debtor failed to list any
                       income from the Baltimore Properties.

                      The General Information Sheet lists rental income, but no lease was
                       required to be produced.

                      LLC Borrower, 9 Jewels, had a pre-existing $1.5 million loan from
                       another lender on another property, but the Debtor failed to inquire
                       about it.

                      The Debtor failed to confirm, or even inquire into, an alleged income of
                       $150,000 a year from operating a small Halal restaurant in Baltimore.

                      The Debtor failed to consider blatant inaccuracies in Mr. Agbodjogbe’s
                       personal financial statement.5

         23.      Ms. Al-Sabah submits that the foregoing provided more than enough suspicion of

Mr. Agbodjogbe’s fraudulent intentions such that the Debtor should have inquired further, but

intentionally chose not to do so in order to obtain significant fees. Indeed, as stated above and as

submitted at trial in the 2017 Action, Mr. Agbodjogbe’s banks were very suspicious of him and

thus declined to aid in his conspiracy. While not having the same regulatory underwriting

requirements as a traditional bank, the Debtor (themselves a fraudulent company) cannot use that

excuse to ignore the numerous red flags and legitimately claim good faith as a defense. Indeed,


5
  The information set forth herein was derived from documents produced by the Debtor pursuant to a subpoena duces
tecum issued as part of the 2017 Action and served on the Debtor prior to the Petition Date on or about September 8,
2017. Certain documentation containing this information, as produced by the Debtors prior to the Petition Date, is
attached hereto as Exhibit F. Additional documentary and testimonial evidence is available in the trial submissions
in 2017 Action.

                                                        12
010-9170-0158/1/AMERICAS
               Case 17-12560-BLS         Doc 4586        Filed 02/11/21    Page 13 of 15




the foregoing indicia of Mr. Agbodjogbe’s fraud were clearly present to the Debtor. This,

combined with the Debtor’s own well-known fraudulent practices, makes a good faith defense

dubious, at best.

         24.      For the foregoing reasons, Ms. Al-Sabah submits that she has a valid claim.

Moreover, such claim is more appropriately liquidated before the District Court and Ms. Al-Sabah

respectfully submits that this Court is without jurisdiction to adjudicate such claim.

                                    RESERVATION OF RIGHTS

         25.      Ms. Al-Sabah respectfully reserves all of her jurisdictional rights as set forth in her

Proof of Claim as if fully set forth herein. Further, Ms. Al-Sabah reserves the right to seek relief

pursuant to Section 11.13 of the Plan, submitting that relief under the three part balancing test for

“cause” as recognized by the courts in this District is met based on the arguments set forth herein.

         WHEREFORE, Ms. Al-Sabah respectfully requests that the Court enter an order denying

the relief sought in the Objection, directing the parties to proceed with liquidating her claims set

forth in the Proof of Claim before the District Court, and granting such other and further relief as

is just and proper.




                                                    13
010-9170-0158/1/AMERICAS
               Case 17-12560-BLS   Doc 4586    Filed 02/11/21   Page 14 of 15




Date: February 11, 2021

                                          SQUIRE PATTON BOGGS (US) LLP


                                          /s/ Christopher J. Giaimo
                                          Christopher J. Giaimo
                                          2550 M Street, NW
                                          Washington, DC 20037
                                          Telephone: 202-457-6000
                                          Facsimile: 202-451-6315
                                          Email: christopher.giaimo@squirepb.com

                                          Counsel to Ms. Alia Salem Al-Sabah




                                          14
010-9170-0158/1/AMERICAS
               Case 17-12560-BLS     Doc 4586       Filed 02/11/21   Page 15 of 15




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will serve notice on all parties registered
to receive notice in this case.


                                                     /s/ Christopher J. Giaimo
                                                     Christopher J. Giaimo




                                               15
010-9170-0158/1/AMERICAS
